DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0237975 to CHUPKA in view of US 2011/0198956 to BAILEY et al. (“BAILEY”).
Regarding claims 1-2, 4, 10-11, and 13, CHUPKA discloses a washing machine appliance (50), comprising:
a wash tub (64) for the receipt of laundry articles and fluid for cleaning;
a wash basket (70) received in the wash tub to retain the laundry articles;
an agitator (76) rotatably positioned in the wash basket to impart motion to the laundry articles within the wash basket;
an agitator drive shaft (124) extending along a drive axis from the agitator to rotate therewith;
a stationary housing (131) disposed about the agitator drive shaft, the stationary housing being attached to the wash tub; and
a motor (78) operably connected to the agitator drive shaft to drive rotation thereof, the motor comprising
a rotor (122) fixed to the agitator drive shaft,
a stator (120) rotationally fixed and positioned radially inward from the rotor, the stator comprises a wall (180) defining a stator cavity (185/186) about the drive axis, and
a linear fastener extending through the wall of the stator to the stationary housing, the linear fastener comprising a bolt head in selective engagement with the support bushing opposite from the stationary housing (see mechanical fasteners including screws/bolts in ¶ [0043]; note also the holes/bolt heads in stator 120 in Figs. 4, 5, 6,and 9),
wherein the wall defines a vertical open chamber extending from the linear fastener opening to a distal edge about a portion of the bolt head (note opening around fastener holes formed by walls 180 and 184 in Fig. 9), and wherein the wall further defines a U-shaped opening extending radially inward to the vertical open chamber (note the wall 184 includes openings in a U-shape extending radially inward to the vertical open chamber and fastener holes in Fig. 9).
CHUPKA discloses the claimed invention including linear fasteners extending through holes fixing the stator to the stationary housing, but CHUPKA does not disclose support bushings fixed within the wall of the stator in which the linear fastener extends through.  However, BAILEY teaches it is known in the motor art to fixedly fasten stators (50) using bushing structures (sleeves 46) for the purpose of preventing potential damage to the stator caused by over-torquing the bolts (see BAILEY at ¶ [0021]).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the stator fastening holes of CHUPKA with the bushing sleeves of BAILEY to support the linear fasteners and prevent damage to the stator when fixedly fastening the stator.
 Regarding claims 2 and 11, CHUPKA clearly discloses plural linear fastening holes in the stator (120) in Figs. 4 and 9, which manifestly would include plural bushings in the combination above.
Regarding claims 4 and 13, BAILEY further discloses wherein the bushing comprises an interior flange in selective contact with the bolt head (see flange 39 of BAILEY in Fig. 5).

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0237975 to CHUPKA in view of US 2011/0198956 to BAILEY et al. (“BAILEY”), as applied to claim 1 above, and further in view of US 2014/0076006 to LEE et al. (“LEE”).
CHUPKA and BAILEY, supra, disclose the claimed invention including a stator bushing for receiving a fixing bolt.  Neither discloses wherein the bushing has an outer surface disposed about a central axis passage, the outer surface defining a recessed circular groove.
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the bushing in the combination of CHUPKA and BAILEY, with a bushing outer surface recessed circular groove, as taught in LEE, to yield the predictable results of fixing a bushing and dispersing stress.

Claims 5-9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0237975 to CHUPKA in view of US 2011/0198956 to BAILEY et al. (“BAILEY”), as applied to claim 1 above, and further in view of US 2007/0137263 to CHO et al. (“CHO”).
CHUPKA and BAILEY, supra, disclose the claimed invention including a stator bushing for receiving a fixing bolt.  Neither discloses wherein the linear fastener comprises an insertion thread, and wherein the interior flange comprises a helical receiving thread to selectively engage the insertion thread of the linear fastener as recited in claim 5.  However, CHO teaches an art-related washing machine with rotor and stator, as well as fixing a linear fastener (S) using a bushing (53) having helical receiving threads (53b).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the bushing in the combination of CHUPKA and BAILEY, with a bushing interior flange having a helical receiving thread for the purpose of selectively engaging the insertion thread of the linear fastener when fixing/fastening the stator.
 Regarding claim 6, the combination of references manifestly would result in wherein the insertion thread of the linear fastener is received by the stationary housing to attach the stator to the stationary housing (note CHUPKA above discloses fastening the stator to the stationary housing with the linear fasteners).
Regarding claim 7, the linear fastening insertion threads and helical receiving threads of CHO would result in the claimed first minor diameter and second minor diameter larger than the first. 
Regarding claim 8, CHO discloses wherein the linear fastener (S) comprises a smooth shoulder disposed between the insertion thread and the bolt head (see, e.g., Fig. 3).
Regarding claim 9, CHO further discloses wherein the helical receiving thread defines a second minor diameter, wherein the smooth shoulder defines an outer diameter that is smaller than the second minor diameter (see, e.g., Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711